Citation Nr: 1647791	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-19 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1995.

This matter is on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the appeal is currently with the RO in Muskogee, Oklahoma.     

The Veteran testified before the undersigned Acting Veterans Law Judge in April 2014.  A transcript of the hearing is of record.

This appeal was remanded by the Board in July 2014 and January 2016 for further development.

FINDINGS OF FACT

1. The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service.

2.  The Veteran's hypertension was not caused by or aggravated by his service-connected sleep apnea.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to sleep apnea, are not met.  38 U.S.C.A. § 1110,  5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in December 2006 provided compliant notice.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes the service treatment records (STRs), VA treatment records, private treatment records, VA examination reports, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in January 2007 and April 2015.  In the July 2014 remand, the Board found the January 2007 VA examiner's negative nexus opinion inadequate.  Thus, the Board does not rely on the January 2007 opinion in reaching a decision.  As to the April 2015 examination and March 2016 addendum opinion, the Board finds the examination adequate as the examiner reviewed the claims file, considered the Veteran's contentions, and supported her conclusions with a thorough rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran testified during a Board hearing in April 2014 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In July 2014, the Board remanded the claim for a new VA examination and procurement of outstanding VA and private treatment records.  The Veteran was afforded a new VA examination in April 2015 and additional treatment records were associated with the record.  In January 2016, the Board remanded the claim for procurement of outstanding medical treatment records and an addendum medical opinion.  An addendum medical opinion was issued in March 2016, and VA treatment records have been associated with the record.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  32 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including hypertension, will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. §  3.310 (a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Analysis

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis of hypertension has been established.  See Private Treatment Records; April 2015 VA Examination report.  The issue that remains disputed is whether or not the Veteran's current hypertension is related to service or secondary to the Veteran's service connected sleep apnea.  

The Veteran's service treatment records are silent for complaints or treatment for hypertension.  At separation Veteran's blood pressure was 117/66.  Service treatment records include blood pressure readings of 133/84 in January 1992, 126/80 in February 1991, and 113/61 in May 1995.  The post-service medical evidence of record also does not show compensable manifestation of hypertension within one year of separation from service.  The competent medical evidence shows that the Veteran was diagnosed with hypertension in 2005.  See August 2011 Private Treatment Notes.    

Private treatment records from 2003 noted a past medical history of borderline hypertension.  In 2004, the Veteran was prescribed medication to regulate his blood pressure.  Post service treatment records also indicate that the Veteran was diagnosed with hypertension in 2005 - approximately 10 years after separation from service.  See Hershey Medical Center Treatment Records.     

The Veteran was afforded a VA examination in April 2015 and an addendum opinion was issued in March 2016.  The examiner found that the Veteran's  hypertension was not etiologically related to his active duty service.  The examiner reasoned that there are no service treatment records documenting a diagnosis of hypertension while in service.  In addition, on the Veteran's 1995 separation examination, the Veteran's blood was 117/66 and he checked "no" to indicate he did not have high or low blood pressure.  

The examiner further opined that the Veteran's hypertension was not proximately due to or caused by his service-connected sleep apnea.  The examiner reasoned that the hypertension by definition has no specific etiology.  The examiner also found that the Veteran's hypertension was not aggravated by his service-connected sleep apnea because there is no documentation of exacerbation of hypertension that temporarily correlates with sleep apnea.  

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   The opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and sited to the medical authorities she relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving her opinions. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection, on a direct or secondary basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current hypertension is not related to service or to service-connected sleep apnea.  

The Veteran asserts that he repeatedly had high blood pressure readings during the later stages of his military career.  See August 2007 Notice of Disagreement.  He asserts that had although hypertension was never diagnosed in service, had physicians "appropriately diagnosed" him with hypertension due to his elevated blood pressure readings and prescribed medication, it would have improved his quality of life during the later stages of his military career.  Id. The Veteran also asserts that his hypertension was caused or aggravated by his service-connected sleep apnea.  

The Veteran also expressed disagreement with the examiner's finding that the Veteran's hypertension was not related to his service-connected sleep apnea.  He stated, "Sleep apnea was not a condition that the medical community looked at when I entered the military.  Had my sleep apnea been diagnosed early in my military career use of the CPAP may have prevent my hypertension from developing during the later stages of my military career, as the high blood pressure levels listed in my records that I provided the VA Board indicate."  See June 2015 Correspondence; see also April 2014 Hearing Transcript.  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his hypertension as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, on a direct and a secondary basis.  Therefore, the claim for service connection for hypertension, to include as secondary to service connected sleep apnea, must be denied.






ORDER

Entitlement to service connection for hypertension, to include as secondary to sleep apnea, is denied. 



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


